Appeal from judgment, Supreme Court, Bronx County (Steven L. Barrett, J., at speedy trial motion; Edward M. Davidowitz, J., at nonjury trial and sentence), rendered July 19, 2004, convicting defendant of tampering with a witness in the fourth degree, and sentencing him to a term of one year, held in abeyance, and the matter remanded to Supreme Court, Bronx County, for further proceedings on defendant’s speedy trial motion.
Since, as the People concede, defendant’s motion was timely, the court should not have summarily rejected it (see e.g. People v Gaillard, 252 AD2d 357 [1998]). Since the People also concede that they have a file-stamped copy of the motion, we conclude that the motion was properly filed. The People’s present claim *268that they did not receive reasonable notice of the motion (see CPL 210.45 [1]) is unpreserved and unavailing. Concur—Lippman, P.J., Nardelli, Buckley, Gonzalez and Sweeny, JJ.